DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-9, in the reply filed on September 30, 2021 is acknowledged.  Currently, all pending claims are under examination.
Specification
The disclosure is objected to because of the following informalities: throughout specification, the nomenclatures such as “alkane group”,” hydrocarbon group”, “-O-Hydrocarbon group”, “-O-Halogenated hydrocarbon group”, etc. are improper, and it is suggest to replace those terms with “alkyl group”, “hydrocarbyl group”, “hydrocarbyl-O- group”, “halogenated hydrocarbyl-O- group” respectively.
Appropriate correction is required.
Claim Objections
Claims 1-9 and 21-31 are objected to because of the following informalities:
Throughout the claims, the nomenclatures such as “alkane group”,” hydrocarbon group”, “-O-Hydrocarbon group”, “-O-Halogenated hydrocarbon group”, etc. are improper, and it is suggest to replace those terms with “alkyl group”, “hydrocarbyl group”, “hydrocarbyl-O- group”, “halogenated hydrocarbyl-O- group” respectively.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):


The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 9 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  The limitation of “an alkoxy or an aryloxy group is bonded to chromium” is not specifically further limiting the limitations of claim 1.  If the alkoxy and aryloxy groups are further limiting the limitation of “-O-Hydrocarbon” of claim 1, it is suggested to replace “an alkoxy or an aryloxy group is bonded to chromium” with “the -O-Hydrocarbon is an alkoxy or an aryloxy group”.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-9, 21 and 23-31 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Holtcamp (US 7,956,138).


    PNG
    media_image1.png
    392
    404
    media_image1.png
    Greyscale

 Holtcamp further demonstrates the synthesis of the supported chromium catalyst as the following in column 24:

    PNG
    media_image2.png
    320
    394
    media_image2.png
    Greyscale


Allowable Subject Matter
The subject matter of Claim 22 is allowable.  Holtcamp does not teach or reasonably suggest the specific ratio of the instant claim.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Caixia C. Lu whose telephone number is (571)272-1106. The examiner can normally be reached IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Choi Ling Sui can be reached on 571-272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

C CAIXIA LU
Primary Examiner
Art Unit 1765



/Caixia Lu/Primary Examiner, Art Unit 1763